816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Byron J. PHILLIPS, Defendant-Appellant.
No. 86-7122.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Feb. 3, 1987.

Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Byron L. Phillips, appellant pro se.
Justin W. Williams, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Byron Phillips appeals from the district court's denial of his 28 U.S.C. Sec. 2255 motion.  We conclude that the appeal has become moot because Phillips challenges only factors that may have delayed his release from prison, not his underlying conviction;  because Phillips has already been released from custody, we find no purpose in reaching the merits of his arguments.   Vandenberg v. Rodgers, 801 F.2d 377 (10th Cir.1986).


2
It is true that a release from custody will not always moot a claim for post-conviction relief, "for the collateral consequences of a criminal conviction may ... [survive] the satisfaction of the sentence."   Broughton v. North Carolina, 717 F.2d 147, 148 (4th Cir.1983) (citation omitted), cert. denied, 466 U.S. 940 (1984).  Phillips seeks to attack only his sentence and the sentencing procedure, not the underlying conviction.  Phillips has now been released;  he has obtained all the relief that he sought.  "In these circumstances, no live controversy remains."   Lane v. Williams, 455 U.S. 624, 633 (1982).


3
We vacate the district court's judgment on the Sec. 2255 motion and remand the case for dismissal of the Sec. 2255 motion because the motion has become moot on appeal.   United States v. Munsingwear, 340 U.S. 36, 39-41 (1950).


4
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
VACATED AND REMANDED WITH DIRECTIONS.